Title: To Thomas Jefferson from William Davis Robinson, 28 December 1820
From: Robinson, William Davis
To: Jefferson, Thomas


            Sir
            Washington
December 28th 1820–
          Permit me to request your acceptance of my Memoirs of the Mexican Revolution—Should I learn that any thing therein containd, compensates you for the trouble of perusing the book, it will afford me much pleasure—The rules of literary composition I am unacquainted with—my habits and career have afforded me only casual opportunities of making a few gleanings in the field of literature, but as I disclaim all pretensions to the character of a professional Author, I trust my fellow Citizens will overlook any inaccuracies in point of style—Respectfully I have the honor to be Your obedt ServtWilliam Davis Robinson